  Case 19-00890            Doc 13    Filed 10/21/19 Entered 10/21/19 10:13:53          Desc Main
                                       Document     Page 1 of 7


                         UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

IN RE:                             )                   Bankruptcy Case No. 19-17858
                                   )
      JOHN D TERZAKIS              )                   Chapter 7
                  Debtor,          )
                                   )
                                    )                   Hon. Donald R. Cassling
ESTATE OF BERENICE VENTRELLA )
                 Plaintiff,         )
            v.                      )                   Adversary No. 19-00890
                                    )
                                    )
JOHN D. TERZAKIS,                   )
                 Defendant,         )
__________________________________  )
                 ANSWER TO COMPLAINT FOR OBJECTION TO DISCHARGE
                                    AND AFFIRMATIVE DEFENSE
              NOW COMES the Debtor/Defendant, John D. Terzakis (“Debtor” or “Terzakis”), by his

attorneys, Richard H. Fimoff, Richard L. Stavins and Robbins, Salomon & Patt, Ltd. and for his

answer to the Complaint for Objection to Discharge states as follows:

                                         PRELIMINARY MATTERS

          Plaintiff, Estate of Berenice Ventrella (“Plaintiff” or the “Estate”) has filed this action,

which it has erroneously entitled “Complaint for Objection to Discharge” (“Complaint”).

Although the Complaint mentions 11 U.S.C.§ 727 in its paragraph 1, that is the only reference in

the Complaint to an objection to Debtor’s bankruptcy discharge or to any Bankruptcy Code

provision related to Debtor’s bankruptcy discharge.

              Plaintiff’s Complaint alleges in paragraph 14 that Debtor has obtained monies through

false representations, and then seeks to have “…the court deny the Defendant's discharge of

Plaintiff's debt pursuant to section 523(a)(2)(A)….”. The Complaint contains no request for

relief under 11 U.S.C.§ 727.




(3132826.2)                                        1
  Case 19-00890             Doc 13      Filed 10/21/19 Entered 10/21/19 10:13:53         Desc Main
                                          Document     Page 2 of 7



              Accordingly, Debtor is only responding to the Complaint’s allegations with reference to

11 U.S.C.§ 523(a)(2)(A) as alleged by Plaintiff. If the court determines that the Complaint raises

an objection to Debtor’s discharge under 11 U.S.C.§ 727, Debtor reserves the right to file an

amended response to the Complaint.

                       DEBTOR’S ANSWER TO THE COMPLAINT’S ALLEGATIONS

              1.     The court has jurisdiction over this case under 28 U.S.C. §§ 1334(b) and

157(b)(1), 11 U.S.C. § 727, and 11 U.S.C. § 523; this adversary proceeding is a core proceeding

under 28 U.S.C. § 157(b)(2)(J).

              ANSWER: Debtor admits the allegation contained in paragraph 1 of the Complaint,

              except that Debtor denies that jurisdiction exists under 11 U.S.C.§ 727.

              2.     The Plaintiff is a creditor of the Defendant.

              ANSWER: Debtor admits that Plaintiff has a claim against Debtor but denies that

              Debtor is liable to Plaintiff on that claim.

              3.     The Defendant, JOHN D. TERZAKIS, is a debtor in the above-captioned

bankruptcy case, which was commenced by the filing of a voluntary petition under chapter 7.

              ANSWER: Debtor admits the allegation contained in paragraph 3 of the Complaint,

              4.     On January 18, 2008, checking account number 2344645 was opened at Parkway

Bank and Trust Company, under the names of Berenice Ventrella or Nicholas Ventrella or John

Terzakis. Upon information and belief, this account was initially funded with $300,000 from

accounts owned by Berenice Ventrella. Subsequent amounts were added to the account, also

from Berenice Ventrella's funds.

          ANSWER: Debtor admits the allegations contained in paragraph 4 of the Complaint,

          except that Debtor lacks knowledge or information sufficient to form a belief about the




(3132826.2)                                             2
  Case 19-00890          Doc 13     Filed 10/21/19 Entered 10/21/19 10:13:53            Desc Main
                                      Document     Page 3 of 7



          truth of the allegations regarding the date the account was opened and that the amount

          initially funding the account was $300,000.

              5.   At the time this account was opened, Berenice Ventrella was in Glenbrook

Hospital having been admitted into the emergency room one day prior (on January 17, 2008). On

the day that the account was opened, Berenice Ventrella was in a hospital bed, "pleasantly

demented and speaking to window." See Medical Records attached hereto as Exhibit A.

          ANSWER: Debtor lacks knowledge or information sufficient to form a belief about the

          truth of the allegations contained in paragraph 5 of the Complaint.

              6.   In addition to congestive heart failure, at the time of the emergency room

admission one day prior to the opening of the account, Berenice Ventrella was also suffering

from dementia that included hallucinations and blindness. See Medical Records attached hereto

as Exhibit B.

          ANSWER: Debtor lacks knowledge or information sufficient to form a belief about the

          truth of the allegations contained in paragraph 3 (mis-numbered) of the Complaint.

              7.   From January 29, 2008 to February 14, 2008, Defendant transferred a total of

$350,000 out of the account to two other accounts at Parkway Bank and Trust Company which

were not owned by Berenice Ventrella. See Statements attached hereto as Exhibit C.

          ANSWER: Debtor admits the allegations contained in paragraph 4 (mis-numbered) of

          the Complaint, except that Debtor lacks knowledge or information sufficient to form a

          belief about the truth of the allegations regarding the specific amounts transferred.

              8.   Over approximately the same time period, Defendant caused to be drafted a total

of $121,179.77 in checks from said account to accounts controlled by himself.




(3132826.2)                                         3
  Case 19-00890           Doc 13     Filed 10/21/19 Entered 10/21/19 10:13:53           Desc Main
                                       Document     Page 4 of 7



          ANSWER: Debtor admits the allegations contained in paragraph 5 (mis-numbered) of

          the Complaint, except that Debtor lacks knowledge or information sufficient to form a

          belief about the truth of the allegations regarding the specific amounts transferred.

              9.    On March 9, 2008, a little over a month after Berenice Ventrella died, Defendant

caused to be opened account number 2256924 at Parkway Bank and Trust Company and titled

the "Estate of Berenice B Ventrella."

          ANSWER: Debtor admits that he and Angelo Ventrella (the now deceased husband of

          Berenice Ventrella), the then Independent Administrator of the Estate of Berenice

          Ventrella, opened account number 2256924, titled “Estate of Berenice B. Ventrella.

          Debtor lacks knowledge or information sufficient to form a belief about the truth of the

          remaining allegations contained in paragraph 6 (mis-numbered) of the Complaint.

              10.   This account was funded primarily by transfers from other banks where Berenice

Ventrella had funds owned and/or controlled by her while she was living.

          ANSWER: Debtor admits the allegations contained in paragraph 7 (mis-numbered) of

          the Complaint.

              11.   From March 2008 to March 2009, Defendant caused the transfer of a total of

$9,388,174.00 (NINE MILLION THREE HUNDRED EIGHTY-EIGHT THOUSAND ONE

HUNDRED SEVENTY-FOUR DOLLARS) from said account to various accounts controlled by

himself. See Statements attached hereto as Exhibit D.

          ANSWER: Debtor admits the allegations contained in paragraph 8 (mis-numbered) of

          the Complaint, except that Debtor lacks knowledge or information sufficient to form a

          belief about the truth of the allegation that the amount transferred from the account

          during the identified period was $9,388,174.00.




(3132826.2)                                         4
  Case 19-00890           Doc 13    Filed 10/21/19 Entered 10/21/19 10:13:53          Desc Main
                                      Document     Page 5 of 7



              12.   During the same time period, he caused to be drafted a total of $1,493,878.69

(ONE MILLION FOUR HUNDRED NINETY-THREE THOUSAND EIGHT HUNDRED

SEVENTY-EIGHT DOLLARS AND SIXTY-NINE CENTS) in checks out of the account to

accounts controlled by himself.

          ANSWER: Debtor admits the allegations contained in paragraph 10 (mis-numbered) of

          the Complaint, except that Debtor lacks knowledge or information sufficient to form a

          belief about the truth of the allegation that the amount of the checks drafted on the

          account during the identified period was $1,493,878.69.

              13.   Defendant used his position as a signatory on the accounts and his position as

manager of various real estate properties of the Plaintiff to obtain said funds.

          ANSWER: Debtor admits that as a signatory on the account he authorized the transfers

          referred in paragraphs 9 & 10 (mis-numbered), except that Debtor lacks knowledge or

          information sufficient to form a belief about the truth of the allegation regarding amounts

          transferred or drafted from the account during the identified, and therefore denies same

          and demands proof thereof.       Debtor further states that Angelo Ventrella, the then

          Independent Administrator of Plaintiff approved all disbursements at issue. Debtor denies

          the remaining allegations contained in paragraph 11 (mis-numbered) of the Complaint.

              14.   Defendant further acted in a deceptive manner by leading members of Berenice

Ventrella's family to believe that the funds were necessary for development of a parcel owned by

the estate near the intersection of Deerfield and Milwaukee Avenues in Buffalo Grove, Illinois.

Defendant intended that said representations would deceive Plaintiff's family and said family

justifiably relied on said representations.

          ANSWER: Debtor denies all of the allegations contained in paragraph 12 (mis-

          numbered) of the Complaint. Debtor further states that Plaintiff admits that any alleged



(3132826.2)                                        5
  Case 19-00890            Doc 13     Filed 10/21/19 Entered 10/21/19 10:13:53            Desc Main
                                        Document     Page 6 of 7



          misrepresentations were made to “members of Berenice Ventrella's family….”, not to

          Plaintiff.

              15.   As a result of the foregoing acts, Plaintiff filed a complaint in Circuit Court of

Cook County, Estate of Berenice Ventrella v. Milwaukee Deerfield North, LLC, et al., 2010 CH

21128, to redress the foregoing concerns. The complaint in said action if attached hereto as

Exhibit E. The case is still pending.

          ANSWER: Debtor admits that there is pending an action pending the Circuit Court of

          Cook County, entitled “Estate of Berenice Ventrella v. Milwaukee Deerfield North, LLC,

          et al.”, case number 2010 CH 21128. Debtor admits that Exhibit E is a copy of the

          complaint filed in the above case. Debtor denies the remaining allegations contained in

          paragraph 13 (mis-numbered) of the Complaint.

              16.   Pursuant to section 523(a)(2)(A), Defendant has obtained money from Plaintiff by

fraud and false pretenses in that the foregoing transfers were made by him but not authorized by

the estate and without any consideration. A Debtor incurring debt by a false representation and/or

actual fraud and is not entitled to a discharge in this instance.

          ANSWER: Debtor denies the allegations contained in paragraph 14 (mis-numbered) of

          the Complaint.

          WHEREFORE, John D. Terzakis, Debtor/Defendant, respectfully requests that this

Court:

          (i)       find that he did not obtain monies from Plaintiff by fraud and misrepresentation;

          (ii)      find that Debtor’s obligations to Plaintiff, if any, are not excepted from discharge

                    under 11 U.S.C.§ 523(a)(2)(A); and,

          (iii)     grant Terzakis such other relief as is appropriate.




(3132826.2)                                           6
  Case 19-00890         Doc 13    Filed 10/21/19 Entered 10/21/19 10:13:53               Desc Main
                                    Document     Page 7 of 7



                                   AFFIRMATIVE DEFENSE

                                           (Estoppel)
          John D. Terzakis, by and through his attorneys, Richard H. Fimoff, Richard L. Stavins

and Robbins, Salomon & Patt, Ltd., for his Affirmative Defense to the Complaint for Objection

to Discharge (the “Complaint”) of Plaintiff Estate of Berenice Ventrella, states as follows:

          Plaintiff is estopped from complaining that the transfers described in the Complaint were

fraudulent and improper, in that each transfer was made with the knowledge, consent and

authorization of the Estate, through its then authorized and acting Independent Administrator,

Angelo Ventrella.

          Plaintiff is also estopped from challenging the decisions made by the then Independent

Administrator of the Estate to approve such disbursements, in that Defendant acted in reasonable

reliance on the actions and actual authority of Plaintiff’s authorized representative.

          Wherefore, John D. Terzakis, request this Court to enter judgment in his favor and

against Plaintiff, Estate of Berenice Ventrella, on its Complaint for Objection to Discharge, and

grant Debtor, such other and further relief as this Court deems appropriate.

                                                              JOHN D. TERZAKIS


                                                              BY:___Richard H. Fimoff_____
                                                                   One of his attorneys
Richard H. Fimoff (804886)
Richard L. Stavins (2710099)
Robbins, Salomon & Patt, Ltd.
180 N. LaSalle Street
Suite 3300
Chicago, IL 60601
312-456-0185
rfimoff@rsplaw.com




(3132826.2)                                       7
